Sykes, J.,
delivered the opinion of the court.
The court below erred in not rendering judgment in favor of plaintiffs upon their motion for same. The de*234fense interposed in the court below was but a collateral attack upon tbe judgment upon which, the execution was-issued. That this cannot be done' has been repeatedly-held by this court. See Vicksburg Grocery Co. v. Brennan, 20 So. 845, and authorities therein cited.
Reversed, and judgment here for appellant for amount sued for.

Reversed, and judgment here.